EXHIBIT 10.42

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT NO. ONE TO

EXCLUSIVE LICENSE AGREEMENT

This Amendment No. One (“Amendment”) to the Exclusive License Agreement
(“Agreement”) dated April 4, 2005 is entered into this 2nd day of October, 2007
by and between Kosan Biosciences Incorporated, having an address at 3832 Bay
Center Place, Hayward, California 94545 (“Company”) and the State of Oregon,
acting by and through the State Board of Higher Education on behalf of Oregon
State University, an institution of higher education in the State of Oregon,
located at Corvallis, Oregon (“University”).

RECITALS

WHEREAS, University owns U.S. Patent No. 7,145,018 (“‘018 patent”) that is
exclusively licensed to Company in accordance with this Agreement;

WHEREAS, the ‘018 patent is involved in Interference No. 105,557 declared by the
United States Patent and Trademark Office on June 29, 2007;

WHEREAS, also involved in the interference is U.S. Application Serial
No. 10/435,408 owned by the Sloan-Kettering Institute for Cancer Research
(“SKI”) that is exclusively licensed to Company under the terms of the Research
and License Agreement dated August 25, 2000 and related amendment;



--------------------------------------------------------------------------------

WHEREAS, Company, University and SKI on October 2, 2007 entered into a
Settlement Agreement setting forth the agreed upon plan to conduct, and resolve
all issues in, Interference No. 105,557 and;

WHEREAS, in furtherance of the resolution of Interference No. 105,557, Company
and University wish to make certain amendments to the Agreement.

NOW THEREFORE, the Company and University agree as follows:

1. Article I is hereby amended by the addition of the following new definitions:

T. “SKI Agreement” shall mean that certain Research and License Agreement and
any amendments between Company and the Sloan-Kettering Institute for Cancer
Research dated August 25, 2000.

U. “SKI Patent Rights” shall mean any claim of any issued patents licensed to
Company by the Sloan-Kettering Institute for Cancer Research under the SKI
Agreement that have any composition of matter, method of making, method of use
or administration or formulation claims covering Company’s
trans-9,10-dehydroepothilone D compound designated KOS-1584 (or R1645), unless
such claim has lapsed, expired, been canceled, been abandoned or been held
invalid by a court or other appropriate body of competent jurisdiction in a
decision that is unappealable or unappealed within the time allowed for appeal
or been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise.

2. Article V, Section A is hereby amended to read in its entirety as follows.

 

2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

A. In addition to license fees payable under Article IV, Company agrees to pay
University a royalty of [ * ] percent ([ * ]%) of Net Sales of Licensed Products
sold in countries where there is a Valid Claim in [ * ] within Licensed Patents
by Company, its distributors, Affiliates and is sublicenses of Licensed Patents.
If there is no [ * ] in [ * ] within Licensed Patents covering Company’s
compound designated KOS-1584 requiring payment of a royalty to University in
accordance with the immediately preceding sentence, but products containing
KOS-1584 are covered by at least one [ * ] of a [ * ] patent within the SKI
Patent Rights, Company agrees to pay University a payment of [ * ] percent ([ *
]%) of Net Sales of such product containing KOS-1584 sold in [ * ] and such
payment shall be due and payable from the first commercial sale of such KOS-1584
products until [ * ].

3. Article V, Section D is hereby amended by the addition of the following
sentence:

The provisions of this Section V.D shall not apply in respect of any royalties
paid by Company to the Sloan-Kettering Institute for Cancer Research on account
of KOS-1584.

4. Article IX is hereby amended by the addition of the following new Sections F
and G.

F. In accordance with its obligations under Article IX, Section E, Company
agrees to reimburse University for its actual out-of pocket expenses incurred
after [ * ] for conducting Interference No. 105,557 up to a total [ * ]. Within
sixty (60) days after receipt by Company of an invoice detailing such expenses,
Company shall pay University or its designee all amounts directly related to
Interference No. 105,557 up to [ * ].

 

3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

G. Notwithstanding anything to the contrary herein, if any Licensed Patents
become involved in any interference proceeding or priority contest with any
patent application or patent directed to epothilones, or their use or
manufacture, that is controlled by Sloan-Kettering Institute for Cancer
Research, whether such proceeding is before the United State Patent and
Trademark Office or any U.S. federal court, University shall be responsible for
its own costs and Company shall have no obligation whatsoever to pay for such
proceedings or reimburse University.

5. Article XII is hereby amended by the addition of the following new Sections L
and M.

L. If there is no [ * ] in [ * ] within Licensed Patents covering Company’s
compound designated KOS-1584, then [ * ] shall be deemed to be a [ * ] until [ *
].

M. If Company or the Sloan-Kettering Institute for Cancer Research should
terminate or substantively amend the SKI Agreement in a manner that affects
University’s rights under this Agreement for any reason, Company will
immediately notify University.

6. Except as specifically amended herein, the terms of the Agreement shall
remain in full force and effect. The Agreement (including the exhibits and
schedules thereto) and this Amendment No. One and the Settlement Agreement
constitute the entire agreement between University and Company with respect to
the subject matter within and therein and supersede all revisions, agreements
and understandings between the parties whether written or oral. If there is a
conflict between the terms of the Agreement and this Amendment, the terms of
this Amendment shall govern.

 

4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7. Company expressly acknowledges that the payments specified in Sections 2, 3
and 4 are made in consideration of the Settlement Agreement and expressly waives
the right to assert any defense that these payment provisions are unenforceable
or constitute patent misuse.

IN WITNESS WHEREOF, Company and University by their duly authorized officers
have amended this Amendment No. One to the Agreement as of the date of the first
written above.

 

STATE OF OREGON, Acting by and through the STATE BOARD OF HIGHER EDUCATION on
behalf of OREGON STATE UNIVERSITY     KOSAN BIOSCIENCES INCORPORATED By:   /s/
John M. Cassady, Ph.D.     By:   /s/ Robert G. Johnson, Jr.   (Signature)      
(Signature) Name:   John M. Cassady, Ph.D.     Name:   Robert G. Johnson, Jr.  
(Please Print)       (Please Print) Title:   Vice President for Research    
Title:   President & CEO Date:   2nd October 2007     Date:   2 October 2007

 

5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.